DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/950,665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 22, and 23. Claim 1 includes a system comprising: a first electronic component having a view screen, and a first living hinge formed in a continuous material defining at least a first module and a second module separated by the first living hinge; wherein: the first electronic component comprises a second magnet, a first magnet is located along the first module and a third magnet is located along the second module; and both the first and second modules are configured to be magnetically and removably attached to the first electronic component in combination with all other elements of the base claims. Claims 2-21 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 22 includes a system comprising: a first electronic component having a view screen, a first living hinge formed in a continuous material defining at least a first module and a second module separated by the first living hinge, and a second living hinge adjacent to the first living hinge forming a space between the first and second living hinges: wherein: the first electronic component comprises a second magnet, a first magnet is located along the first module and a third magnet is located along the second module; and both the first and second modules are configured to be magnetically and removably attached to the first electronic component in combination with all other elements of the base claims. Claim 23 includes A system comprising: a first electronic component having a view screen, a first living hinge formed in a continuous material defining at least a first module and a second module separated by the first living hinge, and a second living hinge adjacent to the first living hinge forming a space between the first and second living hinges; wherein: the first electronic component comprises a second rare earth magnet, a first rare earth magnet is located along the first module and a third rare earth magnet is magnet is located along the second module; and both the first and second modules are configured to be magnetically and removably attached to the first electronic component in combination with all other elements of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841